Citation Nr: 1626090	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  16-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome.

2.  Entitlement to an earlier effective date for right ulnar syndrome.

3.  Entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome.

4. Entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In a June 2016 letter from the Veteran's representative, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that she wished to withdraw her appeal for the claims of entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome, entitlement to an earlier effective date for right ulnar syndrome, entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome, and entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome, entitlement to an earlier effective date for right ulnar syndrome, entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome, and entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. The issues of entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome, entitlement to an earlier effective date for right ulnar syndrome, entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome, and entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome, were developed for appellate consideration.  In a June 2016 letter, the Veteran indicated that he wished to withdraw his appeal as to entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome, entitlement to an earlier effective date for right ulnar syndrome, entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome, and entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome; therefore, the issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The appeal for an entitlement to an increased rating, in excess of 10 percent, for right ulnar syndrome is dismissed.

The appeal for an entitlement to an earlier effective date for right ulnar syndrome is dismissed.

The appeal for an entitlement to an increased rating, in excess of 10 percent for right epicondylitis/cubical tunnel syndrome is dismissed.

The appeal for an entitlement to an earlier effective date for right epicondylitis /cubical tunnel syndrome is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


